Citation Nr: 9900258	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  97-07 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel

REMAND

The appellant had active service, verified by National 
Personnel Records Center  from September 1969 to August 1971, 
however his service personnel records reflect service from 
September 1968 to August 1971.  The service personnel records 
disclose that he served in Vietnam from August 1970 to August 
1971.  The DD 214 reveals that his military occupational 
speciality was as a track mechanic.

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida.

The veteran contends that his currently diagnosed post 
traumatic stress disorder is a result of his service in 
Vietnam as a perimeter guard.  He claims that he was involved 
in firefights and received sniper fire on numerous occasions.  
Reference is made to a diagnosis of post traumatic stress 
disorder during a period of VA hospitalization in September 
1995 and to a diagnosis of post traumatic stress disorder by 
a private psychotherapist in February 1996.  In his stressor 
statement, received in July 1995, he stated that his father 
had seven heart attacks while the veteran was in Vietnam, but 
he was denied a hardship discharge.  He maintained that as a 
chief of a detox unit, he was resented and beaten on several 
occasions and went on sick call. In addition, he reported 
that he was treated by a Dr. "Burdreau" in Fort Myers and a 
Dr. Sinet Simon on Palm Beach Boulevard in Fort Myers for his 
post traumatic stress disorder.    

The veteran had periods of VA hospitalization in April and 
September 1990 for treatment of alcohol and substance abuse.  
VA outpatient records disclose that beginning in 1991, 
examiners suggested that the diagnosis of post traumatic 
stress disorder be ruled out.   

At discharge from a period of VA hospitalization in September 
1995, post traumatic stress disorder, chronic, with psychotic 
features and dysthymic disorder was diagnosed.   

On a VA post traumatic stress disorder examination by a 
neuropsychologist in October 1995, it was determined that the 
information available failed to indicate any significant 
adverse influence from threatening symbols from the veterans 
service in Vietnam.  The diagnoses were dysthymic disorder 
and polysubstance dependence.  

Because of a diagnosis of post traumatic stress disorder in 
the VA outpatient records, another post traumatic stress 
disorder examination was performed by the same examiner in 
April 1996.  The neuropsychologist believed that the 
veterans experiences in Vietnam exerted some sort of 
indirect exacerbating influence on his emotional negativity, 
but that influence did not appear to surpass the threshold 
for clinical significance required to be a primary factor in 
his current emotional  disturbance.  The diagnoses were 
dysthymic disorder and polysubstance dependence.

In February 1996, John W. Bracken, L.C.S.W, noted that the 
veteran had an extensive period of drug and alcohol abuse 
going back to Vietnam.  His assessment was that the veteran 
suffered greatly from post traumatic stress disorder.  He 
stated that the problem appeared to be related 100 percent to 
military service.  

The veteran testified at a hearing at the RO in February 
1997.  He maintained that he had performed perimeter duty for 
eight or nine months in Vietnam and was involved in numerous 
fire fights.  He believed that his life was in jeopardy.  He 
testified that his father had either two or three heart 
attacks while he was in Vietnam and said he would submit 
documentation to support this claimed stressor.  He stated 
that he was currently being treated by a psychiatrist once a 
month at the VA Riviera Beach Clinic for post traumatic 
stress disorder.

Service connection for PTSD requires: (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor. 38 C.F.R. § 3.304(f) (1998); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  A clear 
diagnosis is an unequivocal one.

With regard to the second element, the evidence necessary to 
establish that the claimed stressors actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy." 38 U.S.C.A. § 1154(b) 
(West 1991); see also Gregory v. Brown, 8 Vet. App. 563 
(1996); Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996).  The 
Court has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'" Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If the claimed stressors are not combat-related, or if the 
veteran is not a veteran of combat, then the veteran's lay 
testimony, by itself, is insufficient to establish the 
stressors occurred, and there must be credible supporting 
evidence that the stressors actually did occur.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  "Credible supporting 
evidence" of a noncombat stressor may be obtained from 
service records or other sources, such as statements from 
fellow service members or others who witnessed or knew of the 
alleged events at the time of their occurrence.

In order to assure that the evaluation of the veteran's claim 
is fully informed, the RO should determine whether the 
veteran is a veteran of combat and, if so, which of his 
reported stressors is related to combat.  If he is determined 
not to be a veteran of combat, or, if any of his reported 
stressors are not combat-related, sufficient detail should be 
provided by the veteran so that attempts to verify the 
stressors may be made.  If the veteran is able to provide 
sufficient detail that a search might be conducted, the RO 
should contact the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197 (formerly the Environmental 
Support Group).  USASCRUR should be asked to review the 
veteran's reported stressors and verify any that are 
susceptible of verification.

Thereafter, the RO should prepare a memorandum stating 
whether the veteran has been determined to be a veteran of 
combat and, if so, which stressors are combat-related.  The 
memorandum should also list those stressors which have been 
verified as having occurred during military service, if the 
stressors are not combat- related or the veteran is not a 
veteran of combat.

Following such development, the veteran should be scheduled 
for a psychiatric examination, and the examiner is to review 
the claims file, stressor statements, and memorandum listing 
those stressors that are verified or that require no 
verification.  The examiner is asked to review all medical 
records and to diagnose or rule out PTSD, including the 
medical rationale for any diagnosis, and noting which 
stressors are sufficient to support the diagnosis, if one is 
given.

In view of the foregoing, this case is remanded to the RO for 
the following development:

1.  The RO should obtain outpatient 
records from the VA Riviera Beach, 
Florida, Outpatient Clinic disclosing 
treatment of the veteran for the claimed 
post traumatic stress disorder.  In 
addition, the RO should obtain the 
necessary releases and request the 
records of the private physicians from 
Fort Myers, Florida, noted in the July 
1995 stressor statement.  All records 
obtained should be made a part of the 
claims folder.  If any request for 
private treatment records is 
unsuccessful, the veteran and his 
representative are to be notified so that 
the veteran will have the opportunity to 
obtain and present such records himself, 
in accordance with his ultimate 
responsibility to present evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1998). 

2.  The veteran should be asked to 
provide more detailed information 
concerning his alleged stressors.  He 
should give the dates that he was placed 
in charge of the detox unit and the names 
of the servicemen who beat him up, as 
well as the unit to which he was assigned 
at the time.  He should provide more 
specific details of the claimed 
stressors, particularly, the claimed 
perimeter duty, including the location, 
dates, other persons involved, and what 
happened, as well as the unit to which he 
was assigned at the time.  In addition, 
he should be asked to provide the medical 
documentation that he previously offered 
to submit to support his assertion that 
his father had multiple (two to seven) 
heart attacks while the veteran was in 
Vietnam.

3.  If the veteran provides any specific 
information concerning the claimed 
stressors which might be capable of being 
verified, the information should be 
forwarded to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150- 3197 
(formerly the Environmental Support 
Group).  USASCRUR should be asked to 
provide any information which might 
corroborate the veteran's alleged 
stressors.

4.  The RO should then review the claims 
file and make a determination as to 
whether the veteran is a veteran of 
combat and, if so, which of his stressors 
is related to combat.  A memorandum 
should be prepared, describing which of 
the veteran's stressors are combat-
related and require no further 
verification, if he is determined to have 
been a veteran of combat, and which have 
been verified as having occurred during 
military service, if the stressors are 
not combat- related or the veteran is not 
a veteran of combat.

5.  After completion of the above, the 
veteran should then be afforded a 
comprehensive VA psychiatric examination 
to determine whether or not the veteran 
has a post traumatic stress disorder.  
The examiner should be provided a list of 
the stressors that have either been 
verified , or if combat related and the 
veteran has been determined to be a 
combat veteran, need no verification.  
The diagnosis which is determined should 
be in accordance with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders -
IV.  The veterans claims folder is to be 
made available for review prior to the 
examination, and the examiner is asked to 
indicate in the examination report that 
he or she has examined the claims folder, 
including the examinations of October 
1995 and April 1996.  All necessary 
tests, including appropriate 
psychological studies with applicable 
subscales, should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

If a diagnosis of post traumatic stress 
disorder is deemed appropriate, the 
examiner is asked to express an opinion 
as to (1) whether the verified inservice 
stressors were sufficient to produce post 
traumatic stress disorder; and, if so, 
(2) whether there is a link between the 
current symptomatology and the verified 
inservice stressors.  The examiner is 
asked to distinguish between the 
veteran's service-related stressors and 
any nonservice-related stressors, if 
appropriate.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

6.  After completion of the above 
evidentiary development, the RO should 
readjudicate the veteran's claim for 
service connection for PTSD.  If any 
benefit sought on appeal, for which a 
notice of disagreement (NOD) has been 
filed, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and provided the opportunity to respond 
thereto.

While this case is in remand status, the 
veteran and his representative are free 
to submit additional evidence and 
argument to the RO on the question at 
issue. Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. 
App. 109, 112 (1995).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 

directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
